DETAILED ACTION
Claim(s) 1-28 have been examined and are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 11272532 in view of FUJITSU (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS).

Claim 1 of the Instant Application
Claim 1 of Patent 11272532
1. A method comprising
1. A method comprising:
receiving, by a base station from a wireless device, a preamble starting from a symbol of a slot in a system frame, wherein the system frame is indicated by a system frame number;
transmitting, by a wireless device, a preamble starting from a symbol of a slot in a system frame, wherein the system frame is indicated by a system frame number;
transmitting, using a radio network identifier, a downlink control message, wherein the radio network identifier is based on a symbol index of the symbol and a slot index of the slot, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame;
determining, based on a symbol index of the symbol and a slot index of the slot, a radio network identifier; receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame;

determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble;
and receiving, based on a first random access response, of one or more random access responses indicated by the downlink control message, being for the preamble, one or more transport blocks.
and transmitting, based on the determining that the first random access response is for the preamble, one or more transport blocks.






Claim 1 of Patent 11272532 differs from claim 1 of the Instant Application in that Claim 1 of Patent 11272532 is teaches features pertaining to method for random access from the user side (i.e. wireless device) where Claim 1 of the Instant Application teaches a method for random access from the network side (i.e. base station) However, Shao (US Patent No. 10,631,340) teaches the both a wireless device and a base station involved in a random access process, for receiving based on determining that a first random access response, “RAR”, is for the preamble, “…RAR for a random access preamble…”, one or more transport blocks, “DL-SCH transport block”.Thus it would have been obvious to a person of ordinary skill in the art to arrive at Claim 1 of the Instant Application from Claim 1 of Patent 11272532.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 21, 22, 24, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS).

	In regards to claim(s) 1, 8, 15, 22, Fujitsu discloses a method comprising: receiving, by a by a base station from a wireless device, a preamble starting from a symbol of a slot in a system frame, wherein the system frame is indicated by a system frame number (See transmitted preamble, “NR preamble format” disclosed in [1 Introduction] and the preambles illustrated in [Fig. 1]. Also as can be seen from [Fig. 1] is the preamble starts from a symbol of a slot. Additionally in regards to the preamble starting from a symbol of a slot, in a system frame, this feature can be see in [Page, 1 Proposal 1] where RA-RNTI formula includes SFN_id, in case RAR window size is greater than 10 ms); wherein the radio network identifier is based on a symbol index of the symbol and a slot index of the slot, a radio network identifier (Refer to [Proposal 1, 2, and 3] where the radio network identifier, RA-RNTI formula includes SFN_id, slot identification information, and symbol identification information ); 
Fujitsu differs from claim 1, in that Fujitsu is silent on transmitting, using the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; receiving, based on a first random access response, of one or more random access responses indicated by the downlink control message, being for the preamble, one or more transport blocks
	Despite these differences similar features have been seen in other prior art involving random access procedures. Shao (US Patent No. 10,631,340) discloses in the [Abstract] receiving based on determining that a first random access response, “RAR”, is for the preamble, “…RAR for a random access preamble…”, one or more transport blocks, “DL-SCH transport block”.Thus it would have been obvious to a person of ordinary skill in the art , before the effective filing date to further modify the random access feature of Fujitsu in a manner suggested by Shao, by receiving, based on a first random access response being for the preamble, one or more transport blocks, for the benefit of supporting a random access procedure.
	Fujitsu further differs from claim 1, in that Fujitsu is silent on transmitting, using the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; 
; and receiving based on the first random access response, of one or more random access responses indicated by the downlink control message, being for the preamble, the one or more transport blocks. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art , before the effective filing date to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at a steps for transmitting, using the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; 
; and receiving based on the first random access response, of one or more random access responses indicated by the downlink control message, being for the preamble, the one or more transport blocks, in order to solve the same problem. 

In regards to claim 3, 10, 17, 24, Fujitsu discloses the method of claim 1, wherein: the receiving the preamble is via a random access channel occasion; ([Fujitsu, 2.Discussion] “…PRACH occasions on the levels of system frame, subframe, slot and symbol are considered as the baseline…”); and the random access channel occasion starts from the symbol of the slot in the system frame ([Fujitsu, Fig. 1]); and determining the radio network identifier is further based on a frequency index of the random access channel occasion ([Fujitsu, Proposal 5] …The frequency-domain index of the specified RACH resources within the selected RACH occasion)

In regards to claim 4, 11, 18, 25,  Fujitus is silent on the method of claim 1, wherein the downlink control message comprises an index of the preamble.
Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art , before the effective filing date to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at the method of claim 1, wherein the downlink control message comprises an index of the preamble, in order to solve the same problem.

In regards to claim 7, 14, 21,28  Fujitsu is silent on the method of claim 1, further comprising: transmitting a second downlink control message, wherein the second downlink control message comprises an indication of a second system frame number different from the system frame number and wherein one or more second random access responses indicated by the second downlink control message are not for the preamble that is received in the system frame. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art , before the effective filing date to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at a steps the method of claim 1, further comprising: transmitting a second downlink control message, wherein the second downlink control message comprises an indication of a second system frame number different from the system frame number and wherein one or more second random access responses indicated by the second downlink control message are not for the preamble that is received in the system frame, in order to solve the same problem.

Claim(s) 2, 9, 16, and 23, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Shen (USGPub No. 20120069788 A1)


 	In regards to claim 2, 9, 16, and 23, Fujitsu is silent on the method of claim 1, wherein the downlink control message is a medium access control packet comprising the one or more random access responses. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art , before the effective filing date to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at transmitting, using the radio network identifier, the downlink control message, wherein the radio network identifier is based on the symbol index and the slot index of a slot, wherein the downlink control message comprises the system frame information field, and wherein the system  frame information field comprises an indication of the system frame number of the system frame, in order to solve the same problem. 
	The combined teachings of Fujitsu in view of ZTE further differ from claim 2, in the combined teachings where the downlink control message is a medium access control packet comprising the one or more random access responses. Despite these differences similar features have been seen in other prior art involving random access. Shen (USPGPub No. 20120069788 A1) for example discloses where a downlink control message, random access response message, is a medium access control packet comprising the one or more random access responses (“[0068].. if the RA-RNTI (on PDCCH) carried in the random access response message received by the relay is corresponding to the RA-RNTI (on PRACH) of the random access resource of the random access preamble sent from the relay, and the random access preamble identifier RAPID (in PDU of the MAC layer) in the random access response message matches a random access preamble index (RPI) sent from the relay, then the relay receives a correct random access response message, and reads contents of the MAC RAR corresponding to the subheader including the RAPID.  ”).
	Thus it would have been obvious to a person of ordinary skill in the art , before the effective filing date to further modify the random access feature suggested by the combined teachings of Fujitsu in view of ZTE by arriving at the method of claim 1, wherein the downlink control message is a medium access control packet, comprising the one or more random access responses as similarly seen in Shen in order to facilitate the identifying and processing of a random access response.



Claim(s) 5, 12, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Damnjanovic (USPGPub No. 2009/0238141).

In regards to claim 5, 12, 19, and 26, Fujitsu is silent on the method of claim 1, wherein: the first random access response comprises a subheader, and the subheader comprises the system frame information field. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art , before the effective filing date to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at transmitting, using the radio network identifier, the downlink control message, wherein the radio network identifier is based on the symbol index and the slot index of a slot, wherein the downlink control message comprises the system frame information field, and wherein the system  frame information field comprises an indication of the system frame number of the system frame, in order to solve the same problem. 
	The combined teachings of Fujitsu in view of ZTE further differ from claim 5, in the combined teachings are silent on wherein the first random access response comprises a subheader, wherein the subheader comprises the system frame field information. However, similar features have been seen in other prior art involving random access. Damnjanovic (USPGPub No. 2009/0238141) for example teaches where a random access message comprises a sub-header, the subheader comprising a system information field, system frame number ([Par. 64 - Par. 65]).
	Thus it would have been obvious to a person of ordinary skill in the art , before the effective filing date to further modify the random access feature suggested by Fujitsu in view of Damnjanovic to arrive at the method of claim 1, wherein: the first random access response comprises a subheader, and the subheader comprises the system frame information field, as similarly seen in Damnjanovic in order to provide a benefit of further supporting random access procedures, where the SFN can be used to identify/differentiate random access responses. 

Claim 6, 13, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Roy (US 20200107373 A1).

 	In regards to claim(s) 6, 13, 20, and 27, Fujitsu is silent on the method of claim 1, wherein the indication of the system frame number is one of: one or more most significant bits (MSBs) of the system frame number; or one or more least significant bits (LSBs) of the system frame number.
	Despite these differences similar features have been seen in other prior art involving random access procedures. Roy (US 20200107373 A1) discloses a feature where an indication of a system frame number comprises, a number of LSBs or MSBs of a system frame number ([0221 - 0222]).
	Thus it would have been obvious to a a person of ordinary skill in the art , before the effective filing date to further modify Fujitsu to arrive at wherein the indication of the system frame number is one of: one or more most significant bits (MSBs) of the system frame number; or one or more least significant bits (LSBs) of the system frame number, as similarly seen in Roy, based upon recognition of the MSB and/or LSBs of a SFN as being sufficiently reliable in use to identify a SFN.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476